DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 17/083,932, filed on 10/29/2020, claims foreign priority to REPUBLIC OF KOREA KR10-2020-0085061 filed on 07/10/2020.
Response to Amendment
Applicant' s amendment dated 06/01/2022, in which claims 1, 10, 14, 17, 19 were amended, claims 8, 9 were withdrawn, has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5-7, 11-12 are rejected under 35 U.S.C. 103 as obvious over Shah (US 20210296194 A1) in view of Masuda (US 20090200684 A1).
Regarding claim 1, Shah discloses a semiconductor package (package, para 0069) comprising: 
a substrate (205, fig 6); 
an interposer (225) on the substrate; 
a first underfill (232) between the substrate and the interposer; 
at least one logic chip (processors, para 0069) and at least one memory stack (memory devices, para 0069) on the interposer; 
and a molding material (243) on the interposer while surrounding a side surface of the at least one logic chip and a side surface of the at least one memory stack, the molding material including areas (riser 244 and tread 243) having different heights.
Shah does not disclose 
a region of the first underfill covering a portion of the molding material.  
However, Shah discloses that the first underfill 232 extends up the sides of the interposer 225, fig 6. 
In a comparable device, Masuda discloses 
a region of the first underfill (4, fig 3d-3f) covering a portion (step portion) of the molding material (1).
Masuda discloses that adhesive underfill more securely connects a package when extra underfill is applied, so that the underfill extends up the sides of the package (fig 3F), but not to the top of the package where it might interfere with a bonding head (para 0006).    
A person having ordinary skill in the art at the time of filing could have applied extra underfill 232 to the device of Shah, in order to better secure the package, as disclosed by Masuda at e.g. para 0039, and this predictably results in the underfill 232 climbing the edge to cover the shelf, thus disclosing the claimed limitations, as in Masuda fig 3F.   
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  



    PNG
    media_image1.png
    244
    518
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    435
    468
    media_image2.png
    Greyscale

Regarding claim 2, the combination of Shah and Masuda discloses that the molding material comprises a reference area (top of 230, Shah fig 6) and at least one recess area (tread area of 243, Shah fig 6, 7), a height of the at least one recess area is lower than a height of the reference area (Shah fig 6); and the at least one recess area is outside the reference area (Shah fig 6).  
Regarding claim 4, the combination of Shah and Masuda discloses that the first underfill (232, Shah, applied as in Masuda fig 3F) overflows up to the at least one recess area.  
Regarding claim 5, the combination of Shah and Masuda discloses that a thickness of the first underfill on the recess area is smaller than a height difference between the reference area and the at least one recess area (underfill has a sloped outer surface, Masuda fig 3F, and thus a variety of arbitrary thickness points meet the limitation.)
Regarding claim 6, the combination of Shah and Masuda discloses that a surface of the first underfill contacting an upper surface (bottom surface of portion of underfill over step, fig 3F Masuda) of the at least one recess area comprises a horizontal surface.    
Regarding claim 7, the combination of Shah and Masuda discloses that the at least one logic chip and the at least one memory stack are inside the reference area (top of material at 230; note that 230 may optionally extend over chips para 0066, Shah).  
Regarding claim 11, the combination of Shah and Masuda discloses that the first underfill comprises an inclined surface at a periphery thereof (inclined at side, fig 3F Masuda).  
Regarding claim 12, the combination of Shah and Masuda discloses a second underfill (270, fig 7 Shah), wherein the second underfill is between each of the at least one logic chip and the interposer or the second underfill is between each of the at least one memory stack and the interposer (Between both chips, either of which may be memory stack or logic, para 0069 Shah).  

Claims 3, 10, 13 are rejected under 35 U.S.C. 103 as obvious over Shah (US 20210296194 A1) in view of Masuda (US 20090200684 A1) as applied to claim 1 above and further in view of Cheng (US 20210183844 A1).
Regarding claim 3, the combination of Shah and Masuda arguably does not expressly disclose that the height of the at least one recess area is 5 to 50% of the height of the reference area.  
However, the steps of Shah and Masuda are drawn as approximately half the height of the reference area. 
In the same field of art, Cheng discloses that the height of the at least one recess area is 5 to 50% of the height of the reference area (ratio of height discussion, para 0018; encapsulant height 0-50%; spacing s4 fig 2D, 5-400um para 0020).  The step of Shah could be formed to the dimensions disclosed by Cheng, and this would result in the claimed limitation.  
It would have been within the scope of one of ordinary skill in the art at the time the invention was filed to combine the teachings of Shah and Cheng to enable the step height to be formed in the dimensions disclosed by Cheng because one of ordinary skill in the art at the time the invention was filed would have been motivated to look to alternative suitable methods of forming the step of Shah, and art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP § 2144.07.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
	Regarding claim 10, the combination of Shah and Masuda and Cheng discloses that the reference area has a maximum height with reference to the upper surface of the interposer (total thickness H120 fig 2B = spacing S4 plus thickness of 130, fig 2D Cheng) the maximum height is 0.5 mm to 1 mm (S4 is 5um to 400 um, para 0020, and 130 is 50-100% of total thickness, fig 2B and para 0018; therefore if 130 is 50% of total, total = 10um to 800um, Cheng) with reference to the upper surface of the interposer; and the height of the recess area is 25 um to 500 um with reference to the upper surface of the interposer (5-400um, para 0020, Cheng).

	Regarding claim 13, the combination of Shah and Masuda does not disclose that the molding material comprises an epoxy molding compound (EMC).
However, Cheng discloses the molding material comprises an epoxy molding compound (EMC) (encapsulant 132 comprising epoxy, para 0019 Cheng).  
A person having ordinary skill in the art at the time of filing could have substituted the material of Cheng for the material of Shah to achieve the predictable result of forming a suitable molding material.  Additionally, applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Claims 14-16 are rejected under 35 U.S.C. 103 as obvious over Shah (US 20210296194 A1) in view of Masuda (US 20090200684 A1) and Cheng (US 20210183844 A1).
	Regarding claim 14, Shah discloses a semiconductor package (package, para 0069) comprising: 
at least one logic chip (processors, para 0069) on an interposer; 
a molding material (243, fig 6 Shah) surrounding side surfaces of the at least one logic chip and the plurality of memory stacks,   
the molding material including a reference area (top surface at 230, Shah) and at least one recess area (tread area of 243, Shah), the reference area includes a portion having a maximum height (top of package at 230, which may cover the chips para 0066 Shah), and 
a height of the at least one recess area being lower than the maximum height of the portion of the reference area (step is lower than riser, figs 6 and 7 Shah), 
the molding material, when viewed in a plane, including a plurality of sides and a plurality of edges, each of the plurality of edges being defined by two adjacent ones of the plurality of sides, and the at least one recess area including the plurality of edges (molding material extends to side surface of package, para 0031 Shah; stair steps extend to corners of package, para 0030-31 Shah); 
and an underfill (132, fig 6 Shah) surrounding a periphery of the molding material.
Shah does not disclose 
a plurality of memory stacks on the interposer.
However, Shah discloses that the chips may be memory devices, para 0069 and memory is often supplied as multiple stacks.  
For example, Cheng discloses a plurality of memory stacks (stacks of memory, 120, fig 3A) on an interposer (134, fig 2J).  
A person having ordinary skill in the art at the time of filing could have substituted the multiple memory stack of Cheng for the memory device of Shah, to achieve the predictable result of increasing the amount of memory available on the interposer.    
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Shah does not disclose
the underfill overlaps an upper surface of a portion of the molding material and an upper surface of a portion of the interposer, the upper surface of the portion of the molding material being opposite a lower surface of the portion of the molding material, and the lower surface of the portion of molding material being on the upper surface of the interposer.  
However, in a comparable device, Masuda discloses 
the underfill (4, fig 3d-3f) overlaps an upper surface (upper surface of step portion) of a portion of the molding material and an upper surface of a portion of the interposer (packaged carrier, which may be included in 1, para 0059), the upper surface of the portion of the molding material being opposite a lower surface of the portion of the molding material (lower region of step, fig 3f), and the lower surface of the portion of molding material being on the upper surface of the interposer.
Masuda discloses that adhesive underfill more securely connects a package when extra underfill is applied, so that the underfill extends up the sides of the package (fig 3F), but not to the top of the package where it might interfere with a bonding head (para 0006).  
A person having ordinary skill in the art at the time of filing could have applied extra underfill 232 to the device of Shah, in order to better secure the package, as disclosed by Masuda at e.g. para 0039, and this predictably results in the underfill 232 climbing the edge to cover the shelf, thus disclosing the claimed limitations, as in Masuda fig 3F.   
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
Regarding claim 15, the combination of Shah and Masuda and Cheng discloses the underfill is on (fig 3F Masuda) the at least one recess area without being on the reference area (fig 3F Masuda).
Regarding claim 16, the combination of Shah and Masuda and Cheng discloses the molding material has a quadrangular shape (fig 5 Shah; dashed outline of singulation area 550, fig 8 Cheng), the quadrangular shape comprises four sides and four edges when viewed in a plane (fig 5 Shah), the quadrangular shape comprises four recess areas (237a, 242c, 242b, 237d, fig 5 Shah) such that the at least one recess area of the molding material includes the four recess areas, the recess areas comprise the edges, respectively.
Shah arguably does not explicitly disclose 
an area occupied by the four recess areas is 0.2% to 20% of an area of the molding material when viewed in a plane.
However, as shown in Shah fig 6, the area of four recess areas appears to be at least 0.2% of the area of the molding material, and this varies with the width of the dicing blade and expected wobble as disclosed in fig 7, 11, 12, para 0072-73.
  Applicant has not disclosed that the claimed range is critical, and thus it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the relative size of the recess areas through routine experimentation and optimization to obtain optimal or desired device performance because the relative size of the recess areas is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP § 2144.05
Given the teaching of the references, it would have been obvious to determine the optimum size of the recesses involved. See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.” Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  

Claim 17 is rejected under 35 U.S.C. 103 as obvious over Shah (US 20210296194 A1) in view of Masuda (US 20090200684 A1) and Cheng (US 20210183844 A1) as applied to claim 16 above and further in view of Liu (20210151407).
Regarding claim 17, Shah arguably does not explicitly disclose that each of the four recess areas has a width in a range of 50 um or more, provided the width of each of the four recess areas is less than a length of each side of the molding material among the four sides of the molding material. 
However, Shah discloses that the width of the step is set by the width of the dicing blade, fig 7, 11, 12, para 0072-73, and may vary depending on anticipated wobble and other factors. 
Liu discloses comparable recess areas in encapsulation, which are overlapped by underfill that extends under the interposer, in which the recess area has a width of 50 um or more. (Fig 4, distance d1 may be greater than about 300 um, and ratio of d1 to d2 may be greater than about 4, thus when d1 is 300 um and d2 is 75um, each of the two recesses is then 112.5um, para 0079; in order to accommodate the dicing blade, e.g. para 0101.  See also fig 13, recess areas optionally filled by dummy dies or underfill-repelling material 37.) 
A person having ordinary skill in the art could have formed the recessed areas of Shah of the size disclosed by Liu, to achieve the predictable result of accommodating dicing blades of varying size, as disclosed by both Shah and Liu.  This would result in the claimed limitation.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

    PNG
    media_image3.png
    555
    692
    media_image3.png
    Greyscale


Claim 18 is rejected under 35 U.S.C. 103 as obvious over Shah (US 20210296194 A1) in view of Masuda (US 20090200684 A1) and Cheng (US 20210183844 A1) as applied to claim 16 above and further in view of Yu (US 20210407887 A1).
Regarding claim 18, the combination of Shah, Masuda, and Cheng arguably does not explicitly disclose that some memory stacks among the plurality of memory stacks are disposed in parallel and symmetrically disposed with respect to a corresponding logic chip among the at least one logic chip.  
However, Cheng discloses that the memory stack 120 may be one of several memory stacks, and these can be electrically parallel to the logic chip, para 0014, and on either side of the logic chip, e.g. fig 3A.  
Additionally, memory chips are often laid out in symmetrically and in parallel with a logic chip.  For example, Yu discloses that some memory stacks (memory stacks S111b, right-most and left-most, fig 8) among the plurality of memory stacks may be disposed in parallel (parallel in same plane, fig 8) and symmetrically disposed (disposed on either side, fig 8) with respect to a corresponding logic chip (semiconductor die 110) among the at least one logic chip.
A person having ordinary skill in the art could dispose the memory stacks 120 of Cheng in the shaped package of Shah to be in parallel and in a same plane with the logic chip, as disclosed by Cheng at para 0014 and shown by Yu at e.g. fig. 8.  It would have been obvious to rearrange the plurality of chips of Cheng and Shah because it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Additionally, a person having ordinary skill in the art at the time of invention would have readily recognized the finite number of predictable solutions for arranging memory dies around a logic die on a single interposer.  These predictable solutions include symmetrical and non-symmetrical arrangements. Absent unexpected results, it would have been obvious to try using a symmetrical arrangement, as disclosed by Yu.  Thus the claim would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. KSR, 550 U.S. at 421, 82 USPQ2d at 1397. 

    PNG
    media_image4.png
    540
    828
    media_image4.png
    Greyscale


Claim 19-20 are rejected under 35 U.S.C. 103 as obvious over Shah (US 20210296194 A1) in view of Masuda (US 20090200684 A1) and further in view of Yu (US 20210407887 A1).
Regarding claim 19, Shah discloses: 
a semiconductor package (package, para 0069) comprising; 
a substrate (205, fig 6); 
an interposer (225) on the substrate; 
an underfill (232) between the substrate and the interposer; 
a logic chip (processors, para 0069) on the interposer; 
a first memory stack (memory para 0069)
a molding material (243, Shah fig 6) on the interposer while surrounding side surfaces of the logic chip, the first memory stack, and the second memory stack, 
the molding material including a reference area (top surface at 230, Shah) a first recess area (right-hand tread area 243, Shah fig 6), and a second recess area (left-hand tread area, Shah fig 6) that include bottom surfaces level with each other (Shah fig 6), 
the first recess area and the second recess area having heights lower than a height of the reference area (step is lower than riser, Shah fig 6 and 7)
and the upper surface of the molding material is opposite a lower surface of the molding material (Shah fig 6), and the lower surface of the molding material is on the interposer.
Shah does not disclose:
a second memory stack on the interposer. 
However, Shah discloses that chips may be memory or logic, para 0069, and memory is often supplied as multiple stacks.  
For example, Yu discloses: 
a first memory stack (111, Yu fig 8) and a second memory stack (112) on the interposer, the first memory stack and the second memory stack being disposed symmetrically (disposed on either side, fig 8) with respect to the logic chip (semiconductor die 110) while being disposed in parallel (parallel in same plane, fig 8).
A person having ordinary skill in the art could have substituted the multiple memory stack of Yu for the memory device of Shah, to achieve the predictable result of increasing the amount of memory available on the interposer.    
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Shah arguably does not disclose:
the underfill overlapping the first recess area and the second recess area on a side surface of the molding material.  
However, Shah does disclose that the first underfill 232 extends up the sides of the interposer 225, fig 6, and excess underfill is often applied to secure a package.
In a comparable device, Masuda discloses: 
the underfill overlapping the first recess area and the second recess area (left and right-hand steps, Masuda fig 3F) on a side surface of the molding material (1).
Masuda discloses that adhesive underfill more securely connects a package when extra underfill is applied, so that the underfill extends up the sides of the package (fig 3F), but not to the top of the package where it might interfere with a bonding head (para 0006).  
A person having ordinary skill in the art at the time of filing could have applied extra underfill 232 to the device of Shah, in order to better secure the package, as disclosed by Masuda at e.g. para 0039, and this predictably results in the underfill 232 climbing the edge to cover the shelf, as in Masuda fig 3F.  This would result in: 
the underfill overlapping an upper surface of the molding material on the first recess area and the second recess area (underfill 232 covering steps 243), and a height (arbitrary height of underfill on step, Masuda fig 3F) of the underfill being higher than the height of the first recess area and lower than the height of the reference area (Masuda discloses that the underfill should not contact bond head, para 0005).
 Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 20, the combination of Shah, Masuda, and Yu discloses that  the underfill extends up to a portion of a height of a boundary interface (corner region, Shah fig 5, having side surfaces at risers 244 Shah fig 6) between the reference area and each of the first recess area and the second recess area such that the underfill contacts the portion of the height of the boundary interface (underfill coats all side surfaces, Masuda para 0006, fig 3f).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20060220195 A1 Sane discloses a variety of top structures for controlling underfill, e.g. fig 4, 5

    PNG
    media_image5.png
    511
    735
    media_image5.png
    Greyscale


US 20080088011 A1 Hu discloses a bevel at the side of a package encapsulation, e.g. fig 1a

    PNG
    media_image6.png
    513
    542
    media_image6.png
    Greyscale

US 6011301 A Chiu discloses structures for accumulating underfill at the corners of packages, e.g. fig 9.

    PNG
    media_image7.png
    562
    519
    media_image7.png
    Greyscale

Master US 20030077852 A1 discloses methods for varying the wicking height of underfill around a package, e.g. fig 3

    PNG
    media_image8.png
    307
    444
    media_image8.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THS/
Examiner, AU 2817
	
/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822